Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korean application No. KR30-2019-0017268 filed on 12 April 2019.  It is noted, however, that there is no corresponding certified document.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR § 1.55(g) together with the fee set forth in 37 CFR § 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. § 255 and 37 CFR § 1.323.
Amendments to the Specification
The specification is objectionable for errors related to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
The title must identify the article in which the design is embodied by a name generally known and used by the public. However, acronyms are 
Accordingly, the title has been amended throughout the application, except in the original oath or declaration, to read:  -- SHIFT-BY-WIRE CONTROLLER FOR AN AUTOMOBILE --
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.
For better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a top perspective view of a SHIFT-BY-WIRE CONTROLLER FOR AN AUTOMOBILE embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. --
The formal claim contains a grammatical error in that the SBW controller for an automobile is not properly modified to be indicate as a non-specific article. For properly grammar, the determiner word “a” is needed after “for”.

-- We Claim:
The ornamental design for a SHIFT-BY-WIRE CONTROLLER FOR AN AUTOMOBILE as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914